PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/854,166
Filing Date: 21 Apr 2020
Appellant(s): Verizon Patent and Licensing Inc.



__________________
Ji-Yong D. Chung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/5/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated12/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(I)  Appellant argues Thorn does not disclose or suggest that the mobile device does not have an MSISDN (Brief page 9, lines 15-16).
	The Examiner disagrees.  The Examiner has already addressed this argument in Non-Final dated 12/14/2021 at pages 16-17 and repeated below.
Thorn at 0022 teaches each wireless device in communication with wireless network 110 may be associated with an IMSI that is unique as compared with IMSIs of other wireless devices.  The IMSI may be used to identify wireless device 105 to the wireless network 110.  An addressing number (which may be, but not necessarily be, an MSISDN), may be assigned by the wireless network 110 to address the wireless device 105 based on the IMSI stored by SIM card 106.  In other words, the UE has an IMSI but does not have an MSISDN.
Thorn at 0045 teaches at step 440, the IMSI may be authenticated and authorized for use on the wireless network.  Successful authentication may include a response being provided to the wireless device that provides a temporary MSISDN (e.g., phone number) for use during the lifetime access period associated with the IMSI.   Successful authentication may further include an entry being added to a VLR/SGSN/MME that indicates the IMSI, temporary MSISDN, and/or services that can be performed by the wireless device.
Thorn at 0050 teaches either immediately or after a predefined period of time, the detection device may reassign the MSISDN previously assigned to the IMSI.  Therefore, the MSISDN that was temporarily assigned to the IMSI for use during the lifetime access period, may be either temporarily or permanently reassigned to another IMSI.  While not is use, the MSISDN may be stored as part of a pool of available MSISDNs by the detection device.
Further, it is noted that claim 1 is explicitly limited to “A network device” comprising a memory and processor (to implement a device roaming state server) and therefore limitations to a mobile device to be used with the claimed network device are merely considered an intended use not carrying patentable weight as it is clearly outside the recited scope of the claim.

(II)  Appellant argues Kotecha (2015/0163731) is silent as to whether the user device already has an MSISDN when the device requests the credentials or as to whether the credentials include a domain name.  That is, Kotecha is silent as to the mobile device that does not have an MSISDN but has an external identifier (ID) (Brief page 9 line 22 – page 10 line 2).
The Examiner disagrees.  Kotecha figure 1B and 0015  teaches the user device may output (arrow “1”, in the figure 1B) as a service request to a particular roaming wireless network.  The service request may include information identifying the user device (e.g., external identifier), the home wireless network associated with the user device (e.g., external identifier).  Kotecha figure 1B and 0016.  Next, after authentication/validation, the roaming gateway may identify available temporary credentials associated with a particular roaming wireless network (e.g., temporary credentials that are not currently assigned to another user device), and may assign the temporary credentials to the UE.  Kotecha figure 1B and 0017 – wherein the temporary credentials may include a temporary telephone number (e.g., MSISDN).
Kotecha teaches the UE provides a temporary credential request to a roaming gateway (figure 3, 0035 and figure 4, 0044).  The temporary credential request includes an identifier of the UE (e.g., external identifier), and ID of the home wireless network (e.g., external identifier) and/or HSS/AAA server (e.g., external identifier) associated with the UE (0035, 0045) OR an IP address (e.g., external identifier) (0036).   Next, after authentication/validation, the roaming gateway may select available temporary credentials wherein the temporary credentials include a temporary telephone number (e.g., MSISDN) (0039, 0048).
Kotecha does not explicitly teach the IP address (0036) that includes a domain name.  The Examiner noted during the AFCP 2.0 interview dated 10/25/2021 that the Domain Name is the text version of the IP address, it’s like a contact name in a phone book.  Using the domain name to identify a location on the internet rather than the numeric IP address makes it much easier to remember and type the web address.

(III)  Appellant argues Kotecha II (2014/0235239) is silent regarding a mobile device that does not have a MSISDN (Brief, page 10, lines 14-16).  Furthermore, an IP address of FIG. 4 is not a domain name and hence Kotecha II is also silent on an external ID that includes a domain name.
The Examiner disagrees.  Kotecha II teaches the UE does not have an MSISDN, so the UE request a temporary mobile number (0039).  Kotecha II at figure 4 and 0041-0043 teaches mapping User ID (e.g., Jonny D = external identifier) and IP address (e.g., 172.16.XXX.1 = external identifier) with a temporary mobile number (e.g., 555-555-5555 = MSISDN).
Kotecha II does not explicitly teach the IP address (figure 4) that includes a domain name.  The Examiner noted during the AFCP 2.0 interview dated 10/25/2021 that the Domain Name is the text version of the IP address, it’s like a contact name in a phone book.  Using the domain name to identify a location on the internet rather than the numeric IP address makes it much easier to remember and type the web address.  Basically, a domain name is the human-friendly version of an IP address.

 (IV)  Appellant argues Bonne does not teach a mobile device that does not have an MSISDN but has an external identifier that includes a domain name (Brief at page 11, lines 5-6).
The Examiner disagrees.  Thorn in view of Kotecha (2015/0163731) and Kotecha II (2014/0235239) already teach a mobile device that does not have an MSIDSN but has an external identifier.  
	The Examiner used Bonne to further teach the mapping between MSISDN and domain name.  
	Bonnet at 0063 teaches a server, which is able to control the user’s credentials (i.e. whether he is entitled to packet services) as well as store the IP address and the respective MSISDN of each mobile  terminal during the packet network connections of the mobile network.
	Bonnet at 0129 teaches a URI registration message.  As will be appreciated by those skilled in the art, the URI (Uniform Resource Indicator) is a packet connection identifier that is employed by the SIP protocol and, in this instance, it may be in various forms.  For example, the URI (e.g., external identifier) may be either of the name domain type, where the name is the user MSISDN or generic alias (for example, an alphanumeric string) being associated with the MSISDN may be used.  In other words, Bonnet teaches the mapping between MSISDN and domain name.  
	Bonnet at 0135 teaches retrieval of MSISDN of each user, which are carried out according to the example based on the URI identifier or IP address.
Therefore, it would have been extremely obvious for one of ordinary before the effective filing date of the claimed invention to use an URI having a domain name format as an external identifier for a service request verses using an IP address as an external identifier.  The Domain Name is the text version of the IP address, it’s like a contact name in a phone book.  Using the  domain name to identify a location on the internet rather than the numeric IP address makes it much easier to remember and type the web address.  Basically, a domain name is the human-friendly version of an IP address.

(V)  Appellant now argue that Thorn, Kotecha, and Kotecha II disclose a mobile device that does not have an MSISDN but combining Thorn with Bonnet would change the principle operation of Thorn since the URI in Bonnet includes an MSISDN (Brief, page 11 line 20 – page 12 line 7).
The Examiner disagrees.  Bonnet at 0029 teaches a URI registration message.  As will be appreciated by those skilled in the art, the URI (Uniform Resource Indicator) is a packet connection identifier that is employed by the SIP protocol and, in this instance, it may be in various forms.  For example, the URI (e.g., external identifier) may be either of the name domain type, where the name is the user MSISDN or generic alias (for example, an alphanumeric string) being associated with the MSISDN may be used. 
Bonnet at 0135 teaches retrieval of MSISDN of each user, which are carried out according to the example based on the URI identifier or IP address.
Therefore, it would have been extremely obvious for one of ordinary before the effective filing date of the claimed invention to use an URI having a domain name format or generic alias as an external identifier for a service request verses using an IP address as an external identifier.  The Domain Name is the text version of the IP address, it’s like a contact name in a phone book.  Using the domain name to identify a location on the internet rather than the numeric IP address makes it much easier to remember and type the web address.  Basically, a domain name is the human-friendly version of an IP address.

(VI)  Appellant argue the Examiner failed to provide a valid motivation to combine the references (Brief, page 12 line 17 – page 14).
The Examiner disagrees.  It would have been extremely obvious for one of ordinary before the effective filing date of the claimed invention to use an URI having a domain name format or generic alias as an external identifier for a service request verses using an IP address as an external identifier.  The Domain Name is the text version of the IP address, it’s like a contact name in a phone book.  Using the  domain name to identify a location on the internet rather than the numeric IP address makes it much easier to remember and type the web address.  Basically, a domain name is the human-friendly version of an IP address.

(VII)  Appellant skips the rejection for claims 10 and 19 (Brief at page 14) and it is further noted that the contingent condition would not carry patentable weight as the ‘authenticating’ step apparently need not be successful.
(VIII)  Appellant skips the rejection for claims 2-5, 8, 9, 11-14, 17, 18 and 20 (Brief at page 14).
(IX)  Appellant skips the rejections for claims 6, 7, 15, and 16 (Brief at page 15).








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Barry W Taylor/
Primary Examiner, Art Unit 2646

Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646
                                                                                                                                                                                                        /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                 
                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.